DETAILED ACTION
Acknowledgements
This action is in response to Applicant’s filing on Aug. 18, 2022, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The status of claims is as follows:
Claims 1, 2, 4–17, and 21–24 are remain pending and examined with Claims 1 and 11 in independent form.
Claims 1 and 11 are presently amended. 
Claims 3 and 18–20 are previously cancelled. 
Claims 21–24 were previously added.
Response to Amendment
 	Applicant's Amendment has been reviewed against Applicant’s Specification filed Dec. 3, 2019, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.

Response to Arguments
35 U.S.C. § 101 Argument
	Applicant argues the pending claims do not recite an abstract idea exception because the amended claims do not recite the abstract idea exception of organizing human activity but rather to “determining whether authorization provider is capable of conducting a transaction associated with a prototype message prior to separately processing an authorization request message to the authorization computer for resolving a transaction request.” Applicant’s Reply at *9. Applicant explains that “in situations where the authorization provider is, in fact, unable to process an authorization request, ant alleged sales activities would not even be possible.” Id. at *9–10. Applicant’s argument is not persuasive. The claims recite the abstract idea exception of organizing human activity for the same reasons as indicated in the Non-Final Office Action mailed Jul. 1, 2022 [“Non-Final Office Action”]. Non-Final Act. at *9. Applicant’s narrowing of the broader exception to merely sales activities has no affect of the patentability analysis because "[a]n abstract idea can generally be described at different levels of abstraction" without affecting the “patentability analysis,” as here. Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240, 1240–41 (Fed. Cir. 2016) ("The Board's slight revision of its abstract idea analysis does not impact the patentability analysis."). Further, Applicant’s argument about the “efficient use of a generated populated transaction message” only serves to emphasize that the alleged improvement is in the abstract idea itself. Applicant’s Reply at *10–1. The computer is used as a tool. MPEP § 2106.05(f). 
	Applicant argues the amended claims integrate the judicial exception into a practical application because the amended “claim[s] recite[ ] steps for independently testing the authorization provider using a smaller set of data than would be necessary to process the transaction when the authorization providers ability to process a transaction are unknown,” which “improves authorization computers and utilization of authorization computers by testing authorization computers for ability to conduct transactions prior to sending transaction requests to the authorization computers in a more resource efficient manner.”  Applicant’s Reply at *11. Applicant’s argument is not persuasive because the “processing” of the transaction is performed by generic computer devices. See, e.g., Spec. ¶¶ [0040], [0021]. 
Examiner determined that the only limitations not reciting an abstract idea exception are the service provider computer, the access device, and the authorization computer. Non-Final Act. at *9–10. The amendments have not altered that determination as said amendments either further narrow the abstract idea exception or use the computer as a tool. As such, the determination of whether the claims recite a practical application of the judicial exception and the determination of whether the claims include significantly more than the abstract idea, is focused on the service provider computer, the access device, and the authorization computer only. Applicant’s Specification discloses the computer components are generic. Spec. ¶ [0040] (generic service provider computer), ¶ [0021] (generic access device & authorization computer). Any improvement is in the process itself (the abstract idea). The abstract idea itself cannot integrate the abstract idea into a practical application or furnish the inventive concept. MPEP § 2106.05(I). The computer is used as a tool. MPEP § 2106.06(f).
Applicant argues the claims are eligible at USPTO Step 2B because “the claimed steps recite advantages over conventional systems.” Applicant’s Reply at *11–2. Stated another way, Applicant argues that because the pending claims pass muster under §§ 102 and/or 103 and define improvements over the prior art, the pending claims must be eligible under § 101. Applicant misapprehends § 101 jurisprudence. “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 133 S.Ct. 2107, 2117 (2013); SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (concluding that it is not “enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103.); MPEP § 2106.04(I).
35 U.S.C. § 103 Argument
Applicant’s arguments with respect to Claims 1, 2, 4–17, and 21–24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1, 2, 4–17, and 21–24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
Step 1: Claims 1, 2, 4–17, and 21–24 are directed to a statutory category. 1, 2, 4–10, and 21–24 recite  “a method” and are therefore, directed to the statutory category of “a process.” Claims 11–17 recite “a service provider computer” and are therefore, directed to the statutory category of “a machine.”
Representative Claim
 	Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify limitations with normal font indicating the abstract idea exception, bold limitations indicating additional elements, and letters and underline for clarity in describing the limitations:
1. A method comprising:

[A] maintaining, at a service provider computer, a plurality of prototype message templates, each prototype message comprising a number of data fields populated with default values;

[B] receiving, at the service provider computer from an access device, a transaction request indicating a subset of transaction details comprising an account identifier and a transaction type for a transaction, the transaction type including a debit transaction, a credit transaction, and a cash-back transaction;

[C] in response to receiving the transaction request, determining, by the service provider computer, whether an authorization computer associated with the transaction request is capable of conducting a requested transaction using the transaction request by:

	[D] identifying, by the service provider computer, an appropriate prototype message template of the plurality of prototype message templates based on the transaction type, each prototype message template of the plurality of prototype message templates being unique, corresponding to a particular transaction type, and initially populated with default data values in data fields for each prototype message template;

	[E] generating, by the service provider computer, a populated prototype message by overwriting a first portion of data fields and the corresponding default data values in the identified prototype message template with the subset of transaction details comprising the account identifier;

	[F] transmitting, by the service provider computer, the populated prototype message to the authorization computer associated with the transaction request, 

		[F1] wherein the authorization computer generates a response message and transmits the response message to the service provider computer; and

	[G] parsing the response message received by the service provider computer from the authorization computer to determine whether the authorization computer is capable of conducting the transaction;

[H] transmitting, by the service provider computer to the access device, a transaction indicator indicating whether the authorization computer is capable of conducting the transaction and an identification of additional data fields needed to process the transaction type, 

[I] wherein the access device: 

	[J] requests, from a user device associated with the transaction request, input associated with additional data values for the additional data fields needed to process the transaction type; and

	[K] generates an authorization request message comprising the account identifier and the additional data fields comprising additional data values, after receiving the transaction indicator; 

[L] receiving, by the service provider computer, the authorization request message comprising the account identifier and the additional data fields comprising additional data values;

[M] transmitting, by the service provider computer, the authorization request message to the authorization computer;

[N] receiving, by the service provider computer, an authorization response message from the authorization computer; and

[O] sending, by the service provider computer, the authorization response message to the access device, wherein the access device processes the transaction request in response to receiving the authorization response message.

Claims are directed to an abstract idea exception.
Step 2A, Prong One: Rep. Claim 1 recites “receiving … a transaction request” in Limitation B and “process[ing] the transaction request in response to receiving the authorization response message” in Limitation O, which recites the abstract idea exception of organizing human activity. MPEP § 2106.04(a)(2)(II). Limitations A and C–N are the required steps to “process[ ] the transaction request in response to receiving the authorization response message” and therefore, Limitations A and C–N recite the same abstract idea exception of organizing human activity. Id.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f) and/or (2) further limits the abstract idea exception. MPEP § 2106.05(I). The additional elements are limited to the computer components and indicated in bold. The additional elements are: service provider computer, an access device, an authorization computer, and user device.
Regarding the service provider computer, access device, authorization computer, and user device, Applicant’s Specification does not otherwise describe them or describes them using exemplary language, so Examiner assumes Applicant intended merely generic computer. E.g., Spec. ¶ [0040] (generic service provider computer), ¶ [0021] (generic access device & authorization computer); ¶ [0029] (“A user device 102 may be any device capable of communicating with an access device (e.g., to initiate a transaction).”). The claims describe the service provider computer, access device, authorization computer, and user device performing the steps of the claimed method, which represents the abstract idea itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3).
Regarding the service provider computer: 
Limitation A describes it storing prototype message template (data); in Limitation B, receiving a transaction request (data); in Limitation E, generating a populated prototype transaction message (data) by overwriting (transmitting, receiving, & storing) a first portion of the data; in Limitation F, transmitting a populated prototype transaction message (data); in Limitation F1, receiving a response message (data); in Limitation H, transmitting a transaction indicator (data); in Limitation L, receiving an authorization request message (data); in Limitation M, transmitting the authorization request message (data); in Limitation N, receiving an authorization response message (data); and in Limitation O, sending (transmitting) the authorization response message (data). This takes a generic piece of hardware and describes the functions of generating, storing, transmitting, and receiving data, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2).
Limitation C describes the service provider computer determining whether an authorization computer is capable of conducting a requested transaction by the steps of Limitations D, E, F, F1, & G. Limitation D describes the service provider computer identifying an appropriate prototype transaction message template. Limitation G describes the service provider computer parsing (analyzing) the response message (data) to determine whether the authorization computer is capable of conducting the transaction. Limitations C, D, & G describe functions that cover any solution to the determining, identifying, and parsing, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result (i.e., how). MPEP 2106.05(f)(1). Thus, Limitation C, D, & G, are so broad that they also include mental processes and therefore, recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). 
For example, Limitation C, D, & G, as drafted, recite a mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper, but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim encompasses a person thinking about identifying an appropriate prototype transaction message template and analyzing a message to determine the authorization computer capabilities. In further support that Limitations C, D, & G may be performed in the human mind or with pen and paper, the determining, identifying, and parsing of a message (data) is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as descriptive text, proprietary codes, pointers, and handwritten text. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III). Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). A practical application or inventive concept cannot be furnished by the abstract idea exception. MPEP § 2106.05 (citing and quoting RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract").
Regarding the authorization computer: 
Limitation F describes it receiving a populated prototype message (data); in Limitation F1, generating and transmitting a response message (data); in Limitation M, receiving an authorization request message (data); and in Limitation N, transmitting an authorization response message (data). This takes a generic piece of hardware and describes the functions of generating, transmitting, and receiving data, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2).
Regarding the access device: 
Limitation B describes it transmitting a transaction request (data); in Limitation H, receiving a transaction indicator (data); in Limitation I & J, transmitting a request (data); in Limitations I & K, generating an authorization request message (data); and in Limitation O, receiving an authorization response message (data) and processing the transaction request (data). This takes a generic piece of hardware and describes the functions of generating, processing, transmitting, and receiving data, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2).
Regarding the user device: 
Limitation J describes it receiving a request (data). This takes a generic piece of hardware and describes the functions of receiving data, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claim 11 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claim 11 is also directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.





Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.

The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0051] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. The pending claims are directed to an abstract idea. 
Rep. Claim 1 is not substantially different than Independent Claim 11 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claim 11 also does not recite an inventive concept.
Dependent Claims Not Significantly More
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2, 4–10, 12, 13, 15–17, 23, and 24 all recite “wherein” clauses or limitations that further limit the abstract idea of the Independent Claims and contain no additional elements. The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Dependent Claims 14 and 21 recite the additional limitation of an “account information database” having information stored thereon of a particular type.  Applicant’s Specification does not otherwise describe the database except using exemplary language, so Examiner assumes Applicant intended merely a generic database. Spec., ¶ [0026] (generic database). The claims describe the database storing information of a particular type, which and merely invokes a computer in its ordinary capacity to store data. MPEP § 2106.05(f)(2).
Dependent Claims 22 recites the additional limitation of “retrieving … information.” This describes the function of transmitting and receiving data and merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2).
Conclusion
Claims 1, 2, 4–17, and 21–24 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4–17, and 21–24 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (U.S. Pat. Pub. No. 2016/0034900) [“Nelson”] in view of Doctor et al. (U.S. Pat. No. 10,002,348) [“Doctor”] and further in view of teaching references HIF Interface, ISO-8583 (1987) Message Format,” [“ISO-8583”] and Mastercard, Transaction Processing Rules, dated June 9, 2015 [“Mastercard”]

Regarding Claim 1, Nelson discloses
A method comprising: 
(See at least ¶ [0005], disclosing a “method”)

maintaining, at a service provider computer, a plurality of prototype message templates [message formats], each prototype message comprising a number of data fields populated with default values [messaging standard];  
(See at least ¶ [0090], “Translation module 310 may comprise a software module including code that enables modification of a received message and transmission of a modified message. For example, translation module 310 may convert a message received formatted according to a first message format (e.g., HTTP standard) to another message formatted according to a second message format (e.g., ISO standard), as well as convert a received message formatted according to the second message format to another message formatted according to the first message format.” “[M]essage[s] formatted according to the message format may be formatted according to a certain messaging standard. In some embodiments, the message format may enable unique or system-specific fields and data elements in the message. In some embodiments message formats may be associated with different standards [plural] (e.g., ISO standard, HTTP standard, etc.).” ¶ [0041]; see also ¶¶ [0042], [0043] (description of HTTP and ISO 8583 messaging standards).” The “translation module 310” is part of the “transaction routing service 124,” which is a merchant service provider computer. Fig. 3, ¶ [0053]. To convert between different message standards, multiple different message standards formats are required and necessarily stored. ¶¶ [0138], [0139])

receiving, at the service provider computer [Fig. 3, element 125] from an access device [Fig. 3, merchant 132], a transaction request indicating a subset of transaction details comprising an account identifier [PAN] and a transaction type [processing code] for a transaction, the transaction type including a debit transaction, a credit transaction, and a cash-back transaction; 
(See at least Fig. 3, disclosing a transaction request between a cardholder 1 and merchant 132 ([Wingdings font/0x81]) and merchant 132 and server computing device 125 (circle 2). “[A]ll messages between the cardholder computing device and the transaction routing service 124 (e.g., steps 7 A, 8B, 9B) occur using HTTP, and all messages between the transaction routing service 124 and the issuer 112 (steps 3, 4, 7X, SX, and 9X) occur using ISO messages (e.g., ISO 8583 messages).” ¶ [0092]. The ISO 8583 messaging standard includes a “message type identifier (MTI), bitmaps, and data elements. … Within ISO 8583 standards, a bitmap may indicate which data elements or data element subfields ( e.g., amongst fields 1 through 128) may be present elsewhere in an ISO 8583 message. The data elements may be the fields carrying the actual transaction information related to a transaction for which the message is involved. The standard may define permitted content, attributes, and field length of certain data fields.” ¶ [0043]. A primary account number (PAN) (field #2) and processing code (field #3) are required to perform a financial transaction and are included in any ISO 8583 type message format. ¶ [0062]. See “ISO-8583 at p. 004, § 1.2.1, (“Primary Account Number” (Bit 2) and Processing Code (Bit 3)). ISO-8583 further explains that the “processing code” in “[p]ositions 1 and 2 describe a specific message [type].” ISO-8583, at p. 017, § 2.4. The specific message types may be debit and credit transactions. Id. 
Regarding the claimed cash-back transaction, Applicant’s Specification does not otherwise define it so its ordinary meaning would be used. Examiner construes “cash-back transaction” as a particular type of debit transaction, where (1) “[t]he Transaction must be identified with a value of 09 (purchase with cash back) in DE 3 (Processing Code), subfield 1 (Cardholder Transaction Type); (2) The total Transaction amount (inclusive of the purchase and cash back amounts) must be transmitted in DE 4 (Amount, Transaction); and (3) The cash back amount must be transmitted in DE 54 (Amounts, Additional) of an ISO-8583 transaction message. Mastercard at. pp. 101–2. ISO-8583 and Mastercard are cited on PTO-892, and are provided as teaching references of the prior art and the knowledge level of a PHOSITA, at the time of filing of the claimed invention. MPEP § 2112(IV).)

in response to receiving the transaction request, determining, by the service provider computer, whether an authorization computer associated with the transaction request is capable of conducting a requested transaction using the transaction request by: 
(See at least Figs. 2 & 3 and associated text ¶ [0063], “At step 2 … The MPI 134 may send a request with the cardholder's provided PAN and other information to the Directory Server 122 to determine whether the card is in a participating range—i.e., whether the particular card is enabled for use with the card Holder authentication system.” “At step 3 … the Directory Server 122 may forward the merchant query to the appropriate Access Control Server (ACS) 102 to determine whether authentication (or proof of authentication attempt) is available for the card PAN.”) If merchant authentication fails, the Directory Server 122 may return an Error and the cardholder authentication transaction is terminated.” ¶ [0064]. “At step 4 … The issuer ACS 102 ( or Attempts Service 126 if issuer ACS 102 is not available) may determine whether cardholder authentication is available based upon the card's PAN, prepare a response, and send the response to the Directory Server 122.” ¶ [0065]. “At step 5, the Directory Server 122 returns the ACS response (or its own) to the MPI 134.” ¶ [0066]. “[If the merchant commerce server advises the MPI 134 that authentication failed, the merchant may request another form of payment from cardholder 1. If the merchant commerce server determines that proceeding with authorization is appropriate, the merchant commerce server may send an authorization request to the acquirer 136 via acquirer eCommerce payment gateway 135 at steps 11 and 12.” ¶ [0078]. Thus, whether the authorization computer is capable of conducting a requested transaction is determined by authentication. If authentication fails, the transaction authorization request is never sent and “the merchant” requests “another form of payment from cardholder 1” ¶ [0078]. “[T]he payment system is able to "on-the-fly" translate between different messaging formats ( and/or protocols) used by entities involved in a payment transaction, as well as complete an authorization process as part of an authentication process.” ¶ [0097]. It should also be noted that “many of the specific steps and descriptions thereof that are made with respect to FIG. 2 can be included in FIG. 3 and those steps are not repeated in detail [when discussing Fig. 3].” ¶ [0084].)

identifying, by the service provider computer, an appropriate prototype message template of the plurality of prototype message templates based on the transaction type
(See at least ¶ [0087], “the issuer access control server 102 may receive a message and determine a message type (e.g., whether the message is an authentication or authorization message) of the message. The issuer access control server 102 may then conduct further processing as appropriate following the determination of message type.” “When an authentication message formatted according to a HTTP message format is translated into a modified message formatted according to an ISO message format, the modified message may be generated as a ISO-type message that is traditionally utilized for another purpose (e.g., an ISO 8583 message of type "authorization message", "administrative message", etc.).” ¶ [0134]; ¶ [0090]; ¶ [0097] (“complete an authorization process as part of an authentication process.”))

each prototype message template of the plurality of prototype message templates being unique, corresponding to a particular transaction type, and 
(See at least ¶ [0041], the message format may enable unique or system-specific fields and data elements in the message. In some embodiments, message formats may be associated with different standards (e.g., ISO standard, HTTP standard, etc.). Here, both ISO-8583 explains that processing codes are different for credit and debit transactions. ISO-8583, § 2.4.  Mastercard explains that cash-back transactions uniquely. Mastercard, pp. 100–1.

initially populated with default data values in data fields for each prototype message template; 
See at least ¶ [0041], “[M]essage[s] formatted according to the message format may be formatted according to a certain messaging standard. In some embodiments, the message format may enable unique or system-specific fields and data elements in the message. In some embodiments message formats may be associated with different standards [plural] (e.g., ISO standard, HTTP standard, etc.).” ¶¶ [0133]–[0137] describing the format and data values of typical ISO messages.)

generating, by the service provider computer, a populated prototype message by overwriting a first portion of data fields and the corresponding default data values in the identified prototype message template with the subset of transaction details comprising the account identifier; 
(See at least ¶ [0138], “The second message 540 may include data elements 546, which may actually contain information about a transaction. The ISO message format may specify each data element with a format, attribute and length. For example, each data element may be assigned to certain permitted content (e.g., numeric, alphanumeric, special characters, binary, etc.) and permitted length (e.g., fixed, variable length below set maximum, etc.). In some cases, data elements that may have variable length may be preceded by length indicator (e.g., first two digits indicate length). Data elements 546 may include ISO-defined data elements corresponding to data fields 1 through 128, which may each be associated to a type and usage. For example, data field 2 may be defined for a Primary account number (PAN) and may be of numerical type with variable length up to 19 digits and including a length indicator in the first two bits.” “[T]he second message 540 may include data element fields that may not be typically defined in an ISO-type message format. For example, unique fields may be added within data elements 546 to include data extracted from the first message 510. In some embodiments, the additional fields may be input as one or more subfields into existing ISO defined data element fields.” ¶ [0139]. ¶ [0090]; Fig 6; ¶ [0097] (“complete an authorization process as part of an authentication process.”))

transmitting, by the service provider computer, the populated prototype message to the authorization computer [Fig. 3, issuer 112] associated with the transaction request, 
(See at least Fig. 6 and associated text ¶ [0148], “At step 502, server computing device 125 may complete generation of the second message 540 and transmit the second message 540 to an issuer access control server [102].” ¶ [0086] (“the issuer 112 may include the issuer access control server 102 and an authorization engine 103.”); ¶ [0097] (“complete an authorization process as part of an authentication process.”))

wherein the authorization computer generates a response message and transmits the response message to the service provider computer; and
(See at least Fig. 3 and associated text ¶ [0094], “the ACS 102 will return Authentication Results at step 9X in an ISO-type message, which the translation module 310 will again translate back into an HTTP message and send to the cardholder computing device at step 9B.” “[T]he payment system is able to "on-the-fly" translate between different messaging formats (and/or protocols) used by entities involved in a payment transaction, as well as complete an authorization process as part of an authentication process.” ¶ [0097].)

parsing the response message received by the service provider computer from the authorization computer to determine whether the authorization computer is capable of conducting the transaction; 
(Examiner interprets the italicized limitation as intended use and/or not positively recited by the method claims and given no patentable weight. MPEP § 2103(I)(C); MPEP § 2115 (“A claim is only limited by positively recited elements”). However, should a reviewing court disagree, Nelson discloses said limitation. See, ¶¶ [0063]–[0065], [0085] recited supra. Examiner notes that “whether an authorization computer associated with the transaction request is capable of conducting a requested transaction” as recited supra is determined by a series of steps that include the limitation, here, i.e., “parsing” limitation, as merely one of the plurality of steps to determine “whether an authorization computer associated with the transaction request is capable of conducting a requested transaction.” Thus, Examiner interprets the “parsing” limitation to the extent that weight should be given, as not solely determinative of “whether the authorization computer is capable of conducting the transaction.” Accordingly, this limitation is interpreted as whether Nelson discloses parsing the response message at all in the disclosed authorization process. It does. See at least ¶ [0046], “this can enable format conversion submodule 310B to determine, in conjunction with data processor 125A, how the first message 510 may be parsed in order to extract appropriate field values, as well as how to insert values into the appropriate fields of the second message 540.” Although this cited portion describes first message to second message template conversion which would represent an authentication request, Nelson also discloses converting the second message format back to a first message format using the same parsing which would represent the authentication response message. See, e.g., ¶ [0090], cited supra. As the authentication response message is transmitted back to the merchant, ¶ [0081], the response message itself would contain whether authentication failed, which would be parsed, and converted back into a first message format. ¶ [0090]. The authentication “failure” determination represents whether that the system is capable of performing an authorization transaction. The system was ask to perform a transaction and it did it, thus, capable, or did not, and thus, incapable. ¶ [0097] (“complete an authorization process as part of an authentication process.”))

transmitting, by the service provider computer [Fig. 3, element 125] to the access device [Fig. 3, merchant 132], a transaction indicator [custom URL] indicating whether the authorization computer is capable of conducting the transaction and an identification of additional data fields [password, PIN entry] needed to process the transaction type,
(See at least Figs. 2 & 3 and associated text ¶ [0067], “At step 5, the Directory Server 122 returns the ACS response (or its own) to the MPI 134. If cardholder authentication is available, the response may include a custom URL (i.e., Uniform Resource Locator) of the Transaction Routing Service 124 (within the interoperability domain 120).” “The payload may cause the computing device of cardholder 1 to display an "authentication challenge" user interface, and thus the cardholder may be authenticated using processes applicable to the PAN (e.g., password, PIN entry, etc.).” ¶ [0071]. Alternatively, “The ACS 102 may format a Payer Authentication Response with appropriate values, including authentication status and, if applicable, Electronic Commerce Indicator (ECI) and/or a Cardholder Authentication Verification Value (CAVV) … The ACS 102 may sign the Payer Authentication Response with the issuer's customer authentication Signature Key (e.g., provided by a payment processor operating the interoperability domain 120).” ¶ [0074], ¶ [0078]. “At step 9A, the ACS 102 returns the signed Payer Authentication Response including authentication results to the Transaction Routing Service 124, which forwards the response toward the MPI 134.” ¶ 0075].)

wherein the access device: requests, from a user device associated with the transaction request, input [PIN entry] associated with additional data values for the additional data fields needed to process the transaction type; and 
(See at least ¶ [0071], The payload may cause the computing device of cardholder 1 to display an "authentication challenge" user interface, and thus the cardholder may be authenticated using processes applicable to the PAN (e.g., password, PIN entry, etc.).

wherein the access device: … generates an authorization request message comprising the account identifier [PAN] and the additional data fields comprising the additional data values, after receiving the transaction indicator and the input from the user device; 
(See at least Figs. 2 & 3 and associated text ¶ [0077], “At step 11, the MPI 134 may process the received Payment Authentication Response. The MPI 134 may validate the signature on the Payer Authentication Response, along with other data included in the response and then pass the results of the authentication attempt to the merchant commerce server.” “If the merchant commerce server determines that proceeding with authorization is appropriate, the merchant commerce server may send an authorization request to the acquirer 136 via acquirer eCommerce payment gateway 135 at steps 11 and 12. The authorization request may include the Electronic Commerce Indicator (ECI) appropriate to the authentication status and a Cardholder Authentication Verification Value (CAVV).” ¶ [0078]. The authorization request contains the PAN per ISO 8583. ¶ [0029] (“An authorization request message according to some embodiments may comply with ISO 8583”), ¶ [0138] (“data field 2 [of ISO 8583 message] may be defined for a Primary account number (PAN)”)).

receiving, by the service provider computer, the authorization request message comprising the account identifier and the additional data fields comprising additional data values; 
(See at least Figs. 2 & 3 and associated text ¶ [0079], “At step 13, the acquirer 136 may send the authorization request to payment processing network 29. In some cases, the merchant commerce server may directly send the authorization request to payment processing network 129.” ¶ [0053] (“server computing device 125 [ ] may be operated by payment processing network 129.”). The authorization request message contains the account identifier and additional data fields as explained supra.)

transmitting, by the service provider computer, the authorization request message to the authorization computer; 
(See at least Figs. 2 & 3 and associated text ¶ [0080], “At step 14, the payment processing network 29 may send the authorization request to issuer 112”)
receiving, by the service provider computer, an authorization response message from the authorization computer; and 
(See at least Figs. 2 & 3 and associated text ¶ [0081], “At step 15, issuer 112 may choose to approve or decline an authorization request ( e.g., based on insufficient funds, closed account, etc.) and return an authorization response including an authorization decision ( e.g., approve or decline). … Issuer 112 may send the authorization response to payment processing network 129.”)

sending, by the service provider computer, the authorization response message to the access device, 
(See at least Figs. 2 & 3 and associated text ¶ [0082], “At step 16-18, payment processing network 129 may forward the authorization response to merchant commerce server.”

wherein the access device processes [displays] the transaction request in response to receiving the authorization response message.  
(See at least ¶ [0082], “At step 16-18, payment processing network 129 may forward the authorization response to merchant commerce server via acquirer 136 and acquirer eCommerce payment gateway 135. … merchant 132 may display an order confirmation including details about the order, delivery, and customer service to the browser or application executing on the computing device of cardholder 1.”)

	Nelson does not disclose but Doctor discloses

transmitting, by the service provider computer to the access device, a transaction indicator [heart beat message] indicating whether the authorization computer is capable of conducting the transaction and 
(See at least col. 7:34–44, the payment routing and processing platform 106 might utilize the availability of a particular endpoint to determine whether a particular payment transaction message 108 can be routed to the endpoint. As mentioned above, the availability of each endpoint can be proactively monitored with a heartbeat mechanism. If a heartbeat "echo" is not returned from an endpoint, the payment routing and processing platform 106 may assume that the endpoint is unavailable to receive payment transaction messages 108. Other mechanisms might also be utilized to determine the current status and/or availability of endpoints.” “It should be appreciated that many of the endpoint attributes 116 described above may be determined dynamically based upon actual communication with an endpoint. For example, "heartbeat" messages may be transmitted to endpoints to determine their current availability. Historical 15 availability might similarly be determined based upon the results of actual payment transaction messages 108 sent to the endpoints. Other real-time and historical endpoint attributes 116 might be dynamically generated in a similar fashion.” Col. 7:11–20. “[S]ome or all of the attributes described above [e.g., endpoint attributes 116] might be utilized to determine how to perform additional processing, such as to which endpoint the payment transaction message 108 should be resubmitted, following the receipt of the response message. Col. 14:9–13.)

an identification of additional data fields [CVV] needed to process the transaction type,
(See at least col. 13:62–6, “the payment routing and processing platform 106 might utilize the endpoint attributes 116 and/or the customer and transaction attributes 118 to determine whether to add a card verification value ("CVV") to the payment transaction message 108.” Col.14:22–7 (same)).

wherein the access device generates an authorization request message comprising the account identifier and the additional data fields comprising additional data values, after receiving the transaction indicator;
(See at least col. 15:13–24, some of the various attribute types described above might be utilized to determine if additional message characteristics should be applied to a payment transaction message 108, to determine when and how to retry a failed payment transaction message 108, to determine whether stand-in processing should be utilized for a particular transaction, and to determine when to utilize other features of the payments system 104, such as, but not limited to, authorization reuse, authorization reversal, charge aggregation, up front charge, and batch/real-time processing.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined a transaction indicator and the identification of additional data fields when generating an authorization request message as explained in Doctor, to the known invention of Nelson, with the motivation to avoid inaccessible payment processors and the associated financial risk to merchants. Doctor, col. 1: 14–50.
Regarding Claim 2, Nelson, Doctor, ISO-8583, and Mastercard disclose
The method of claim 1 and each prototype message template as explained above.
Nelson further discloses
wherein each prototype message template is associated with a different transaction type.
(See at least ¶ [0092], “all messages between the card holder computing device and the transaction routing service 124 (e.g., steps 7 A, 8B, 9B) occur using HTTP, and all messages between the transaction routing service 124 and the issuer 112 (steps 3, 4, 7X, SX, and 9X) occur using ISO messages (e.g., ISO 8583 messages).” “At step 8X, the issuer may send an authentication request formatted in an ISO message, which the translation module 310 may receive, translate into an HTTP message (e.g., including HTML, JSON, AJAX, XML, etc.), and send as part of step 8B. As described above, steps 8B and now 8X (in lieu of step 8A) may represent a number of messages flowing back and forth from the cardholder computing device and the ACS 102, and all of these messages may be translated back-and-forth by the translation module 310 such that the cardholder computing device sends/receives HTTP messages, and the issuer ACS 102 sends/receives ISO messages.” ¶ [0093].”[T]the payment system is able to "on-the-fly" translate between different messaging formats ( and/or protocols) used by entities involved in a payment transaction, as well as complete an authorization process as part of an authentication process.” ¶ [0097].)



Regarding Claim 4, Nelson, Doctor, ISO-8583, and Mastercard disclose
The method of claim 1 and  determining the authorization computer capable of conducting the transaction of the transaction type as explained above.
Nelson further discloses
wherein the authorization computer is determined to be capable of conducting the transaction of the transaction type upon determining that the response message received from the authorization computer includes an approval.
(See at least ¶ [0066], “At step 5, the Directory Server 122 returns the ACS response (or its own) to the MPI 134. If cardholder authentication is available, the response may include a custom URL (i.e., Uniform Resource Locator) of the Transaction Routing Service 124 (within the interoperability domain 120) and also of the issuer ACS 102 to which the merchant 132 will send a Payer Authentication Request.” “The merchant commerce server may determine whether merchant 132 may proceed with authorization and process and/or processing the transaction based on information received from the MPI 134. In some embodiments, if the merchant commerce server advises the MPI 134 that authentication failed, the merchant may request another form of payment from cardholder 1. If the merchant commerce server determines that proceeding with authorization is appropriate, the merchant commerce server may send an authorization request to the acquirer 136 via acquirer eCommerce payment gateway 135 at steps 11 and 12.” ¶ [0078].)  



Regarding Claim 5, Nelson, Doctor, ISO-8583, and Mastercard disclose
The method of claim 1 and  determining the authorization computer is not capable of conducting the transaction of the transaction type as explained above.
Nelson further discloses
wherein the authorization computer is determined not to be capable of conducting the transaction of the transaction type upon determining that the response message received from the authorization computer includes a decline or an error. (See at least ¶ [0054], “If merchant authentication fails, the Directory Server 122 may return an Error and the cardholder authentication transaction is terminated.” ¶¶ [0066] [0078] cited supra.)  

Regarding Claim 6, Nelson, Doctor, ISO-8583, and Mastercard disclose
The method of claim 1 and the authorization computer as explained above.
Nelson further discloses
wherein the authorization computer is an issuer computer 
(Examiner interprets the italicized limitation as non-functional descriptive material because it describes the content of information (i.e., an indication to a human or label) independent of the recited generic computer system. Applicant’s Specification further makes no distinction between “authorization” or “issuer” type-computers. Accordingly, this limitation is given no patentable weight.  MPEP § 2111.05. However, should a reviewing court disagree, Nelson disclose said limitation. See at least Fig 2 and associated text ¶ [0081], “At step 15, … Issuer 112 may send the authorization response to payment processing.” “[T]he authorization computer may be an issuer computer.” ¶ [0008].)
network 129.)

Regarding Claim 7, Nelson, Doctor, ISO-8583, and Mastercard disclose
The method of claim 1 and the account identifier as explained above.
Nelson further discloses
wherein the account identifier is a credit card number.
(For the same reasons as explained for Claim 6, the italicized limitation is interpreted as non-functional descriptive material and given no patentable weight.  MPEP § 2111.05. However, should a reviewing court disagree, Nelson disclose said limitation. See at least ¶ [0138], data field 2 [of ISO 8583 type message] may be defined for a Primary account number (PAN).” “Thus, the merchant 132 may now have data to perform the financial transaction, including a Primary Account Number (PAN) of the card presented for the purchase.” ¶ [0063].)

Regarding Claim 8, Nelson, Doctor, ISO-8583, and Mastercard disclose
The method of claim 7 and the access device as explained above.
Nelson further discloses
wherein the access device is a POS terminal.
(For the same reasons as explained for Claim 6, the italicized limitation is interpreted as non-functional descriptive material and given no patentable weight.  MPEP § 2111.05. However, should a reviewing court disagree, Nelson disclose said limitation. See at least ¶ [0002], “A card present transaction involves a merchant's representative taking the cardholder' s card, swiping it though a payment card terminal to verify account status and credit line availability.” “a merchant's access device ( e.g., point of sale terminal)”. ¶ [0027].)

Regarding Claim 9, Nelson, Doctor, ISO-8583, and Mastercard disclose
The method of claim 1 and the access device as explained above.
Nelson further discloses
wherein the access device is operated on behalf of a resource provider.
(For the same reasons as explained for Claim 6, the italicized limitation is interpreted as non-functional descriptive material and given no patentable weight. MPEP § 2111.05. However, should a reviewing court disagree, Nelson disclose said limitation. See at least ¶ [0027], “The authentication response message may include an authentication result (which may also be known as an authentication determination), which may be a value that an account issuing bank returns in response to an authentication request in an electronic message ( either directly or through the payment processing network) to a merchant's access device ( e.g., point of sale terminal) that indicates authentication of a user conducting a transaction.”  The POS terminal is operated on behalf of the issuing bank who provides the authentication determination.)

Regarding Claim 10, Nelson, Doctor, ISO-8583, and Mastercard disclose
The method of claim 9 and generating the populated prototype message [by] overwriting a [ ] portion of the number of data fields of the identified prototype message template with data values related to the resource provider as explained above.
Nelson further discloses
wherein generating the populated prototype message further comprises overwriting a second portion of the number of data fields of the identified prototype message template with data values related to the resource provider.  
(This limitation is distinguished from a similar limitation rejected in Claim 1 by the underlined word “second.” Mere duplication of parts has not patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). Here, the overwriting of a second portion of the number of data fields does not produce a new or unexpected result. Thus, this limitation would have no patentable significance. Id. However, should a reviewing court disagree, Nelson disclose said limitation. As explained supra, an authentication message is converted from a first message format to a second message format. Then, the authentication response message is converted from a second message format back to a first message format. The authentication response message conversion from a second message type to a first message type is overwriting a second portion.) 

Regarding Claim 11, Nelson discloses
A service provider computer [Fig 8, element 800] comprising: a memory [Fig. 8, element 806] including instructions that, when executed with the processor [Fig. 8, element 808], cause the service provider computer to, at least: 
(See at least Fig. 8 and  ¶ [0089].)
The remaining limitations of Claim 11 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Nelson, Doctor, ISO-8583, Mastercard for the same rationale presented in Claim 1 supra.

Regarding Claim 12, Nelson, Doctor, ISO-8583, and Mastercard disclose
The service provider computer of claim 11 and the populated prototype message as explained above. 
Doctor discloses
wherein the populated prototype message represents a fictional transaction.  
(For the same reasons as explained for Claim 6, the italicized limitation is interpreted as non-functional descriptive material and given no patentable weight. MPEP § 2111.05. However, should a reviewing court disagree, Nelson disclose said limitation. See at least col. 7:14, “heartbeat message”.
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 12.

Regarding Claim 13, Nelson, Doctor, ISO-8583, and Mastercard disclose 
The service provider computer of claim 12, the authorization computer, and the populated prototype message as explained above. 
Nelson further discloses
wherein the authorization computer is caused to respond to the populated prototype message as if it were a real transaction.
(See at least ¶ [0081], At step 15, issuer 112 may choose to approve or decline an authorization request ( e.g., based on insufficient funds, closed account, etc.) and return an authorization response including an authorization decision ( e.g., approve or decline).”)

Regarding Claim 14, Nelson, Doctor, ISO-8583, and Mastercard disclose
The service provider computer of claim 11 as explained above. 
Nelson further discloses
further comprising an account information database [Directory Server 122] including information associated with account identifiers and/or information associated with access devices. 
(See at least ¶ [0054], The Directory Server 122, in some embodiments, comprises one or more server computing devices, operated by a payment processor, which may route authentication requests from merchants to issuers' Access Control Servers (e.g., ACS 102) in order to return the results of authentication. The Directory Server 122 may include a number of routing tables for routing messages between parties.” “The MPI 134 may send a request with the cardholder's provided PAN and other information to the Directory Server 122 to determine whether the card is in a participating range-i.e., whether the particular card is enabled for use with the card holder authentication system.” ¶ [0063].)



Regarding Claim 15, Nelson, Doctor, ISO-8583, and Mastercard disclose
The service provider computer of claim 14, instructions, and service provider computer as explained above. 
Nelson further discloses
wherein the instructions further cause the service provider computer to retrieve at least one of information associated with an account identifier included within the subset of transaction details or information associated with the access device from the account information database.
(See at least ¶ [0063], The MPI 134 may send a request with the cardholder's provided PAN and other information to the Directory Server 122 to determine whether the card is in a participating range-i.e., whether the particular card is enabled for use with the card holder authentication system.” At step 3, directory server 122 processes the request from MPI 134. The Directory Server 122, in some embodiments, authenticates the merchant (e.g., using digital certificates).” ¶ [0064]. “The Directory Server 122 may include a number of routing tables for routing messages between parties.” ¶ [0054].)

Regarding Claim 16, Nelson, Doctor, ISO-8583, and Mastercard disclose
The service provider computer of claim 15 at least a [ ] portion of the number of data fields are overwritten to include the information associated with … the information associated with the access device as explained above. 
Nelson further discloses
wherein at least a second portion of the number of data fields are overwritten to include the information associated with an account identifier and/or the information associated with the access device.  
(This limitation is distinguished from a similar limitation rejected in Claim 1 by the underlined word “second.” Mere duplication of parts has not patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). Here, the overwriting of a second portion of the number of data fields does not produce a new or unexpected result. Thus, this limitation would have no patentable significance. Id. However, should a reviewing court disagree, Nelson disclose said limitation. As explained supra, an authentication message is converted from a first message format to a second message format. Then, the authentication response message is converted from a second message format back to a first message format. The authentication response message conversion from a second message type to a first message type is overwriting a second portion. ¶ [0142] (“message format database 540”)) 

Regarding Claim 17, Nelson, Doctor, ISO-8583, and Mastercard disclose
The service provider computer of claim 11 and the authorization computer associated with the transaction request as explained above. 
Doctor further discloses
wherein the authorization computer associated with the transaction request is determined based at least in part on an account identifier included within the subset of transaction details.
(See at least Fig. 1 where the third-party payment processor (authorizing computer) is determined by “customer and transaction attributes 118” and “payment method attributes”. “[T]he payment routing and processing platform 106 might also utilize the customer and transaction attributes 118 to identify an optimal payment processor for processing a particular payment transaction message 108.” Col. 8:52–5. The “customer and transaction attributes 118” includes a “customer identifier,” Col. 8:46, and “merchant identifier”. Col. 8:46–7. )
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 17.

Regarding Claim 21, Nelson, Doctor, ISO-8583, and Mastercard disclose
The method of claim 1 as explained above. 
The remaining limitations of Claim 21 are not substantively different than those presented in Claim 14 and are therefore, rejected, mutatis mutandis, based on Nelson, Doctor, and ISO-8583 for the same rationale presented in Claim 14 supra.

Regarding Claim 22, Nelson, Doctor, ISO-8583, and Mastercard disclose
The method of claim 21 as explained above. 
The remaining limitations of Claim 22 are not substantively different than those presented in Claim 15 and are therefore, rejected, mutatis mutandis, based on Nelson, Doctor, and ISO-8583 for the same rationale presented in Claim 15 supra.

Regarding Claim 23, Nelson, Doctor, ISO-8583, and Mastercard disclose
The method of claim 22 as explained above. 
The remaining limitations of Claim 23 are not substantively different than those presented in Claim 16 and are therefore, rejected, mutatis mutandis, based on Nelson, Doctor, and ISO-8583 for the same rationale presented in Claim 16 supra.

Regarding Claim 24, Nelson, Doctor, ISO-8583, and Mastercard disclose
The method of claim 1 as explained above. 
The remaining limitations of Claim 24 are not substantively different than those presented in Claim 17 and are therefore, rejected, mutatis mutandis, based on Nelson, Doctor, and ISO-8583 for the same rationale presented in Claim 17 supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694